DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding previous rejections to claims 1-3, applicant canceled claims 1-3 and presented new claims 4-12. 

Applicant stated (Remarks, page 2) that “The entire scope of the Applicant's disclosure and the claim recitations herein are novel and non-obvious over the cited Womack publication”. 

Applicant did not point out where the original disclosure supports limitations recited in the newly presented claims. The examiner has reviewed new claims and believed that the original disclosure does not provide an adequate support for limitations recited in each of new claims. See more explanation in the section under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claims 11 and 12 depend from a cancelled claim 1. The examiner assumes claims 11 and 12 depend from a new claim 4.   

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 4-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 4 recites:
calculating a similarity vector quantifying a relationship between the base term and at least one previously defined language domain comprising collocate structures mapped about a center term in a diagrammed network of associations,
comparing the similarity vector to a threshold stored in the language processing software to identify a specified domain related to the base term;”

By reviewing the specification, the examiner believed the most relevant section is the specification ([0021], duplicated below). However, this section of the specification does not provide an adequate support for the above limitations.  

[0021] In building out the table above, there would be a statistical measure of relationship between functional items within a natural language input, along with potential domain metrics between base term and related terms in the defined relationship. Those would create probability vectors for the base term in all domains and in specified domains. Accordingly, a raw comparison of collocate structures should give similar terms. Comparing those relationships will give a similarity vector per defined domain/context. It would be relatively pointless to try to compare every word to every other word indiscriminately. It would be better to wait until there is a reason to suspect similarity, such as modified by same terms or modifying the same term.



New claim 5 recites “the data related to the specified domain exhibits a prototyped relationship to the respective natural language input.”

By reviewing the disclosure, it appears the most relevant sections are specification ([0017-0018]). However, these sections do not provide adequate support for the claimed limitation. 

New claim 6 recites: “comparing the functional relationships with other functional relationships between respective center terms and respective collocate structures in the at least one previously defined language domain”
The examiner could not find support the above limitation recited in claim 6.

The above are just some examples of recited limitations not supported by the original disclosure. New claims 7-12 also include limitations that are not adequately supported by the original disclosure.  




Since limitations recited in newly added claims 4-12 are not adequately supported by the original disclosure, a meaningful examination for novelty over prior art references could not be performed. The examiner suggests applicant pointing support in the next response. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659